SEABURY, J.
This is an appeal from a judgment taken under section 311 of the Municipal Court act (Laws 1902, c. 580) on the ground that personal service was not made upon the defendants. The judgment was entered in April, 1901. Against the evidence offered to sho.w that no personal service was made only the unsupported affidavit of the process server attached to the judgment is presented. Upon this appeal the respondent does not appear. Under these circumstances the judgment must be reversed, and the complaint dismissed. Judgment reversed, with costs, and complaint dismissed. All concur.